Citation Nr: 9911399	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979, and from October 1990 to May 1991 following 
over 11 years of service in the Army Reserve.  He has 
reported that he is still in the Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied service connection 
for a back disorder.

The Board also notes that the veteran was scheduled for a 
Travel Board hearing at the Detroit VARO in March 1999 but 
did not appear for the hearing or request postponement for 
good cause.  Therefore, the veteran's hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (1998).


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
current back disorder and any period of service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Although not claimed in 
this case, service connection may also be granted for a 
disease or injury incurred or aggravated during a period of 
active duty for training.  38 U.S.C.A. §§ 1110, 101(24) (West 
1991).  

The preliminary question before the Board is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See 38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, including arthritis, which manifest to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). 

The veteran contends that he should be entitled to service 
connection for a back disorder because, while on active duty, 
he sustained an injury in September 1976 in route to his 
battery.  He contends that the injury caused lower back pain 
and numbness in his right thigh, and ultimately chronic back 
pain from which he now suffers.  

The veteran's service medical records confirm that in 
September 1976 he complained of low back pain and numbness in 
the right thigh.  Objectively, he had paraspinal muscle spasm 
and decreased range of motion.  The veteran was prescribed 
medication and instructed to use heat on the affected area.  
There is no evidence of further medical treatment or 
complaints of back pain prior to his separation from active 
duty in January 1979.  Service medical records do not show 
treatment for back pain while the veteran was serving in the 
Reserves. 

In September 1990, the veteran had x-rays taken at 
Butterworth Medical Center and the x-ray report indicated 
pseudarthrosis of right L5-S1, otherwise negative lumbar 
spine.  

In November 1990after being recalled to active duty, the 
veteran sought treatment for back tightness.  Motrin was 
prescribed without further treatment.

VA outpatient treatment records dated January 1995 to August 
1997 show complaints of back pain and a diagnosis of 
degenerative joint disease of the lumbar spine.  However, the 
examiner did not offer an opinion regarding whether the 
veteran's current back disorder was linked to his military 
service.

The above evidence establishes that the veteran currently has 
a back disorder diagnosed as degenerative joint disease of 
the lumbar spine.  It also establishes that during active 
duty the veteran was treated twice for low back pain and 
tightness.  However, the degenerative joint disease or 
arthritis was not diagnosed during service or until several 
years after the veteran's last period of active service and 
he has not provided any medical evidence linking the disease 
to the low back pain or other symptoms in September 1976 or 
otherwise to service.  The Board cannot rely solely on the 
veteran's own testimony because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

In the absence of competent medical evidence to support the 
claim of entitlement to service connection for a back 
disorder, the Board finds that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.

Further, the VA has no further duty to assist the veteran in 
developing the record to support the claim for service 
connection for a back disorder.  See Epps, 126 F.3d 1464.  
The Board is unaware of the existence of additional evidence 
that might well ground the veteran's claim and create a duty 
to notify pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  However, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.  The veteran 
may apply at any time to reopen his claim with new and 
material evidence, particularly if he has a favorable medical 
opinion linking a current back disability to service.  


ORDER

Service connection for a back disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

